Form NDC

                                  UNITED STATES BANKRUPTCY COURT
                                       Northern District of California

In    Joseph Scott Chepes                                Case No.: 19−10385 DM 13
Re:
           Debtor(s)                            Chapter: 13




                                    ORDER AND NOTICE OF DISMISSAL
                                       FOR FAILURE TO COMPLY




   Notice is hereby given that the debtor(s) failed to comply with this court's Order to File Required Documents and
Notice of Automatic Dismissal , filed on June 3, 2019 . Therefore, it is ordered that this case be dismissed.




Dated: 6/17/19                                   By the Court:


                                                 Dennis Montali
                                                 United States Bankruptcy Judge




      Case: 19-10385        Doc# 16     Filed: 06/17/19       Entered: 06/17/19 16:42:26        Page 1 of 1
